Citation Nr: 9912249	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  95-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
condition, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
condition secondary to the veteran's service-connected left 
knee condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for an 
increased rating for his left knee condition and for service 
connection for a right knee condition secondary to his left 
knee condition.  The veteran filed a timely appeal to these 
adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's left knee condition is currently manifested 
by a full range of knee motion with no evidence of any 
subluxation or instability, but with x-ray evidence of 
degenerative joint disease of the knee which causes painful 
motion.

2.  The veteran has not presented competent medical evidence 
that his current right knee condition was caused or 
aggravated by his service-connected left knee condition.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected left knee 
condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1998).

2.  The veteran's claim for service connection for a right 
knee condition secondary to his service-connected left knee 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran's claim for an increased rating for his service-
connected left knee condition is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court") has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's left knee disorder have 
been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of disability of the 
veteran's left knee condition includes VA outpatient 
treatment notes dated from April 1991 to April 1998.  These 
records indicate several instances of complaints of, and 
treatment for, left leg problems, particularly pain and 
weakness in the knee.  Diagnoses included knee problems, 
tuperative patella, degenerative joint disease, quadriceps 
tear, and varicose veins.  Of particular note is a VA 
neurology consultation report dated in June 1998 which 
attributed the veteran's complaints of left leg weakness to 
polyneuropathy secondary to alcohol use.  Multiple VA x-rays 
throughout this period also confirmed the presence of early 
arthritic changes of the left knee.

In February 1993, the veteran underwent a VA examination.  At 
that time, he reported having initially injured his left knee 
in service in a twisting type of injury.  He noted that in 
1991, while stepping off a curb, he injured his left leg, 
which was subsequently diagnosed as a quadriceps tear.  On 
physical examination, there was a considerable difference in 
size between the left and right thighs.  Range of motion was 
from zero to 140 degrees, and no varus or valgus weakness was 
noted.  There was some crepitation and popping upon flexion 
and extension, but no lateral instability or subluxation.  X-
rays revealed early arthritic changes.  The examiner 
diagnosed an injury to the left knee with possible collateral 
ligament or meniscus tear, and a second injury in 1991 
causing a rupture of the quadriceps and muscle wasting.

In June 1995, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that his left knee 
frequently gave out on him.  He reported that his knee had 
given out on him approximately 15 or 16 times in the previous 
6 months, causing him to fall each time.

In September 1995, the veteran underwent a VA examination.  
At that time, he again stated that he had originally 
sustained a twisting injury to the left knee while in 
service, and subsequently underwent a left collateral 
ligament repair and left meniscectomy.  He complained that 
the left knee gave out and was painful.  He also complained 
of stiffness in both knees, especially in the morning.  He 
also reported having sustained a rupture of the quadriceps 
tendon on the left.  On physical examination, the examiner 
noted that the veteran did not limp, wear a brace, or use a 
cane.  There was no swelling, and no significant deformity of 
the left knee.  The examiner found no subluxation, lateral 
motion, or significant crepitation, and both the anterior 
cruciate and posterior cruciate ligaments were intact.  
Flexion of both knees was from zero to 140 degrees.  X-rays 
of the left knee found no significant abnormalities.  The 
examiner diagnosed an injury to the left knee.  The examiner 
also observed that "while the patient has subjective 
complaints of knee pain, there are no objective findings like 
limited range of motion or other findings."  

In June 1997, the veteran again underwent a VA examination.  
At that time, he complained that his left knee gave way 
without warning for the previous 10 to 15 years.  On physical 
examination, the left knee showed no effusion, and was stable 
both to anterior/posterior stress and valgus/varus stress.  
There was obvious atrophy of the left quadriceps muscle.  
Range of motion testing showed normal extension and flexion 
to 140 degrees.  The examiner noted that he wore a brace on 
the left knee.  The examiner diagnosed left knee pain, 
probably due to mild osteoarthritis.  The examiner further 
commented that he did not believe that any intrinsic left 
knee abnormality had resulted in the giving way sensation of 
the left leg, but rather it could be either due to his 
neuropathy or due to the left quadriceps muscle tear.

The veteran's left knee disorder has been rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  As this evaluation has been in 
place for at least 20 years, it is protected from ever being 
reduced due to the provisions of 38 U.S.C.A. § 110 (West 
1991).  See also 38 C.F.R. § 3.951 (1998).  

Pursuant to DC 5257, a 10 percent rating is warranted when 
there is slight recurrent subluxation or lateral instability 
of the knee.  A 20 percent rating is warranted if such 
subluxation or lateral instability is moderate.  Finally, a 
30 percent rating is warranted when the evidence shows severe 
subluxation or lateral instability.

A review of the evidence detailed above reveals no medical 
evidence that the veteran suffers from any subluxation or 
lateral instability in the left knee.  On the contrary, the 
examiner specifically found no lateral instability or 
subluxation at the time of examinations in February 1993, 
September 1995, and June 1997.  The Board acknowledges that 
the veteran has repeatedly complained that his left knee 
gives out unexpectedly, and has provided testimony to that 
effect.  However, the examiner who performed the June 1997 
examination opined that the veteran's reported "giving way 
sensation" was not due to any abnormality of the left knee 
itself but rather was most likely due either to his 
neuropathy or to the left quadriceps muscle tear sustained in 
1991.  In this regard, the Board notes that the veteran's 
neuropathy has been medically attributed to the veteran's 
alcohol use, and the veteran's quadriceps tear is not service 
connected.  Thus, in the absence of any evidence that the 
veteran suffers from subluxation or lateral instability as a 
result of his service-connected left knee condition, a 
compensable rating is not warranted under this code.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  However, as the veteran has repeatedly been 
shown to exhibit full flexion to 140 degrees, a compensable 
rating under DC 5260, pursuant to which the severity of 
limitation of knee flexion is evaluated, is not warranted.  
Similarly, as the veteran has repeatedly been shown to 
exhibit full extension to zero degrees, a compensable rating 
under DC 5261, pursuant to which the severity of limitation 
of knee extension is evaluated, is not warranted.

In light of the x-ray findings of knee arthritis, the Board 
has also considered the application of DC 5003, pursuant to 
which the severity of degenerative arthritis is evaluated. DC 
5003 provides that degenerative arthritis established by x-
ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected.  Given the fact that the veteran 
has not been shown to suffer from any limitation of flexion 
or extension of his left leg, a compensable rating is not 
warranted under the schedular criteria of either DC 5260 or 
5261, as described above.   

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, painful motion of 
a major joint caused by degenerative arthritis, where the 
arthritis is established by x-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion.  Lichtenfels v. Derwinski, 
1 Vet.App. 484, 488 (1991).  Thus, the Board finds that the 
veteran's left knee arthritis warrants a 10 percent rating 
under DC 5003. 

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's left knee 
condition.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
in the first instance.  In this appeal, however, there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).
II.  Service Connection Claim

As a preliminary matter, the Board finds that the veteran's 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet.App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage., 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran has claimed that weakness due to his service-
connected left knee condition has caused him to fall on 
multiple occasions, which in turn has caused disability in 
his right knee.  He has also claimed that a right knee 
disability has resulted from his altered gait due to the need 
to favor his left knee.

Evidence relevant to this claim includes the report of a VA 
examination conducted in September 1994.  At that time, the 
veteran complained of right knee pain, which he attributed to 
the need to shift his weight due to his left knee problems.  
However, no abnormal findings relating to the right knee were 
provided, and no diagnosis of a right knee problem was 
rendered. 

In September 1995, the veteran again underwent a VA 
examination.  At that time, the veteran reported that he had 
fallen and bruised his right knee.  He also stated that 
favoring his left knee caused pain in the right knee.  
Objective findings were all normal.  The examiner diagnosed 
negative findings regarding the right knee, although he noted 
that x-rays were not yet available for review.  Subsequent x-
rays of the right knee showed and old fracture involving the 
patella at the superior as well as the medial aspect, with 
two fracture fragments, present since the time of an earlier 
study in October 1994.

In light of the fact that this examiner's opinion was 
rendered without the benefit of a review of the x-ray 
findings, in October 1995 the RO requested that the examiner 
provide a new opinion which specifically addressed the 
etiology of the veteran's right knee disorder.

Therefore, in November 1995 the examiner provided an 
opinion/response.  This examiner stated that he or she had 
reviewed the veteran's history, including the 
x-ray evidence of a right patella injury.  This examiner then 
concluded that "[i]f this is indeed true, then it is the 
opinion of this examiner that the pain in the right knee is 
related to the patella fracture that he sustained."  

However, since this response did not provide an opinion as to 
the etiology of the right patella injury itself, in January 
1996 this examiner provided an "addendum report."  At that 
time, the examiner again noted that previous evidence had 
been reviewed, including the x-rays from the September 1995 
examination.  The examiner then stated that "[t]here is an 
injury to the right knee, but this was of more recent origin, 
sometime preceding 1994...[the veteran] asserts that he fell 
because the left knee was bothering him.  There is very 
little evidence for traumatic arthritis or degenerative 
disease of the left knee.  Hence the relationship, cause and 
effect relationship does not exist for the patella fracture 
of the right knee which was sustained more recently."  This 
examiner later expanded on this opinion by stating that 
"[t]he exact nature of the fall has not been clearly 
elucidated, [but] given wintery [sic] weather condition or at 
any time a fall, [] an injury to any joint is entirely likely 
since there is no significant traumatic arthritis, limited 
range of motion of the left knee, as per my previous 
examination.  The probability that the pain and the injury 
caused the fall, in my view is not very strong."

In June 1997, the veteran again underwent a VA examination.  
At that time, the veteran complained of right knee pain since 
1980, and reported having experienced a significant fall, 
which resulted in pain in the right knee for several weeks.  
However, the details of this injury were unclear.  Following 
an examination, the examiner diagnosed right knee pain, 
probably due to chondromalacia patellae.  He then offered the 
following opinion as to the etiology of this pain:  "The 
right knee pain I do not think was either caused[,] 
aggravated, or accelerated by his left knee problem.  I do 
not think of [sic] the amount of arthritis in the right knee 
is out of proportion for a gentleman of this age.  It is 
unclear whether he had any actual patella fracture primarily 
because of his relatively benign history.  The x-ray findings 
could be congenital."

A review of the medical evidence indicates that the veteran 
clearly suffers from a current right knee condition.  
However, the Board has found no competent medical evidence to 
link the veteran's current right knee disorder to any disease 
or injury incurred in service, or to connect it with his 
service-connected left knee condition.  On the contrary, the 
two physicians who have offered opinions on the matter, i.e., 
the VA examiners who performed the September 1995 and June 
1997 examinations, determined that the veteran's right knee 
disorder was not related to his service-connected left knee 
condition in any way.  Of particular note is the definitive 
statement from the physician who performed the June 1997 
examination, who opined that "[t]he right knee pain I do not 
think was either caused[,] aggravated, or accelerated by his 
left knee problem."

The Board has considered the veteran's own opinion, as set 
forth in various correspondence sent to VA and during the 
course of his June 1995 RO hearing, to the effect that his 
right knee disorder resulted from his altered gait and from 
the numerous falls caused by weakness in his left knee.  The 
Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection.  However, as the veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his right knee 
condition.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the veteran's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Thus, the 
Board finds that the veteran's lay opinions do not provide 
competent evidence of the required nexus.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a right knee condition secondary to his 
service-connected left knee condition, and the claim must be 
denied on that basis.  As the duty to assist is not triggered 
here by the submission of a well-grounded claim, the Board 
finds that VA has no obligation to further develop the 
veteran's claim.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a right knee condition secondary to his left 
knee condition.  Although the veteran has alleged treatment 
from several VA and private physicians, it appears that the 
RO has already requested and received the treatment records 
from these sources.  Accordingly, there is no further duty on 
the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A rating in excess of 10 percent for a left knee condition is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a right knee condition secondary to 
the veteran's service-connected left knee condition is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

